Exhibit 10.1

LIMITED LIABILITY COMPANY AGREEMENT

OF

42-16 PARTNERS, LLC

This Limited Liability Company Agreement (this “Agreement”) of 42-16 Partners,
LLC (the “Company”) is entered into as of May 13, 2013, by Blackstone Mortgage
Trust, Inc., a Maryland corporation, as managing member (the “Managing Member”)
and Blackstone Holdings Finance Co. L.L.C., a Delaware limited liability company
(“Holdings”), as a member of the Company. The Managing Member and Holdings and
each other person admitted to the Company in accordance with the terms of this
Agreement are referred to herein individually, as a “Member” and collectively,
as the “Members.”

The Members hereby agree as follows:

1. Name. The Company was formed on April 22, 2013 by the filing of a certificate
of formation (the “Certificate”) of the Company in the Office of the Secretary
of State of the State of Delaware pursuant to the provisions of the Delaware
Limited Liability Company Act, 6 Del. C. §§ 18-101, et seq., (as amended from
time to time, and any successor to such statute, the “Act”). The name of the
Company is 42-16 Partners, LLC, or such other name as the Managing Member may
from time to time hereafter designate.

2. Purpose.

(a) Notwithstanding anything to the contrary in this Agreement or in any other
document governing the formation, conversion, management or operation of the
Company, the sole purpose to be conducted or promoted by the Company is to
engage in the following activities:

 

  (i) to, acquire, own, hold, lease, operate, manage, maintain, develop,
improve, sell, transfer, service, convey, dispose of, pledge, assign, borrow
money against, finance, refinance, foreclose on, or otherwise deal with Company
Assets;

 

  (ii) to enter into and perform its obligations under the Transaction Documents
to which the Company is a party and this Agreement; and

 

  (iii) to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above mentioned purposes.

(b) Subject to Section 8(b), the Company, and the Managing Member, or any
officer of the Company or the Managing Member on behalf of the Company, may
enter



--------------------------------------------------------------------------------

into and perform their obligations under the Transaction Documents, this
Agreement and all documents, agreements, certificates, or financing statements
contemplated thereby or related thereto and any amendments thereto, all without
any further act, vote or approval of any Member, officer of the Company or other
Person notwithstanding any other provision of this Agreement, the Act or
applicable law, rule or regulation. The foregoing authorization shall not be
deemed a restriction on the powers of the Managing Member or officer of the
Company or the Managing Member to enter into other agreements on behalf of the
Company.

3. Registered Office. The registered office of the Company in the State of
Delaware is c/o The Corporation Trust Company, 1209 Orange Street, Wilmington,
New Castle County, Delaware 19801.

4. Registered Agent. The name and address of the registered agent of the Company
for service of process on the Company in the State of Delaware is The
Corporation Trust Company, 1209 Orange Street, Wilmington, New Castle County,
Delaware 19801.

5. Definitions. The following terms shall have the respective meanings set forth
below:

“Additional Capital Contributions” has the meaning specified in Section 10(b)
hereof.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
law to close.

“Calculation Date” means, for purposes of computing Net Cash Flow to be
distributed with respect to a particular calendar month, the last day in that
month.

“Capital Account” has the meaning specified in Section 14(b) hereof.

“Capital Commitments” means, as to any Member, the amount of such Member’s
capital commitment to the Company reflected on Schedule A attached hereto.

“Class A Voting Unit” means a Unit having the rights and obligations specified
with respect to Class A Voting Units in this Agreement.

“Class B Non-Voting Unit” means a Unit having the rights and obligations
specified with respect to Class B Non-Voting Units in this Agreement.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute. Any reference herein to a particular provision of the
Code means, where appropriate, the corresponding provision in any successor
statute.

“Commitment Expiration Date” means September 30, 2013, or such later date as may
be agreed in writing by the Members.

“Company Assets” means Eligible Assets and Derived Assets.

“Control” or “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or activities of
a Person, whether through ownership of voting securities, by contract or
otherwise. “Controlled” and “Controlling” shall have correlative meanings.

“Derived Assets” means any assets derived from Eligible Assets of the Company as
a result of foreclosures or other dispositions, payments and distributions
thereon or pursuant to protective advances to protect or benefit the recovery
thereof and as encumbered by and associated liabilities.

“Effective Date” means May 13, 2013.

“Eligible Assets” means performing whole mortgage loans or Senior Interests in
performing whole mortgage loans secured by first liens on commercial properties.

“Fiscal Period” means each fiscal quarter or such other period as may be
established by the Managing Member.

“Interest” means the entire limited liability company interest of a Member in
the Company at any particular time, including the right of such Member to any
and all benefits to which a Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all the
terms and provisions of this Agreement. Interests shall be represented by Units.

“Letter Agreement” means the letter agreement among the Company, Holdings and
the Managing Member dated as of May 13, 2013, as amended, restated or
supplemented or otherwise modified from time to time.

“Net Cash Flow” has the meaning specified in Section 11 hereof.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock partnership, trust (including
any beneficiary thereof), unincorporated organization, or government or any
agency or political subdivision thereof.

“Regulatory Allocations” has the meaning specified in Section 14(d) hereof.



--------------------------------------------------------------------------------

“Senior Interests” means an “A Note” in an “A/B structure” in a commercial real
estate loan.

“Special Purpose Provisions” has the meaning specified in Section 8(b) hereof.

“Tax Advance” has the meaning specified in Section 14 hereof.

“Transaction Documents” means: (i) all documents and certificates contemplated
or delivered in connection with the acquisition, ownership, holding, lease,
operation, management, maintenance, development, improvement, sale, transfer,
service, conveyance, disposal of, pledge, assignment, borrowing money against,
financing, refinancing, foreclosing on, or otherwise dealing with Company
Assets; and (ii) the Letter Agreement.

“Treasury Regulations” means the regulations, including temporary regulations or
any successor regulations promulgated under the Code, as amended from time to
time.

“Unit” means a fractional share of the Interests of all Members in the Company,
which is designated as a Unit, and having the rights and obligations specified
with respect thereto in this Agreement and shall include Class A Voting Units
and Class B Non-Voting Units. The number of Units outstanding and the holders
thereof are set forth on Schedule A, as Schedule A may be amended from time to
time pursuant hereto.

6. Members. The names and the addresses of the Managing Member and any other
Members are set forth on Schedule A, as the same may be amended from time to
time. The Members shall have the power to exercise only those rights and powers
granted to the Members pursuant to the express terms of this Agreement. Except
as specifically provided herein or by the Managing Member, the Members shall
have no power or authority to act for or on behalf of, or to bind, the Company.

7. Units. The Units initially issued to the Managing Member on the Effective
Date shall be Class A Voting Units, and the Units initially issued to Holdings
on the Effective Date shall be Class B Non-Voting Units. Unless and until the
Managing Member shall determine otherwise, Units shall be uncertificated and
recorded in the books and records of the Company (including Schedule A). If at
any time the Board shall determine to certificate Units, such certificates shall
bear a legend on the face thereof in such form as counsel to the Company may
advise.

8. Management.

(a) Subject to Section 8(b), the management and control of the Company shall be
vested entirely in the Managing Member. Subject to Section 8(b), the Managing
Member shall have all the rights and powers that are conferred by law or are
otherwise necessary, advisable or convenient to the discharge of the Managing
Member’s duties and to the management of the business and affairs of the
Company. No person or entity dealing with the Company shall have any obligation
to inquire into the power or authority of the Managing Member acting for such
purposes on behalf of the Company.



--------------------------------------------------------------------------------

(b) This Section 8(b) is being adopted in order to comply with certain
provisions required in order to qualify the Company as a “special purpose”
entity. Notwithstanding anything to the contrary in this Agreement or in any
other document governing the formation, management or operation of the Company,
and any provision of law that so empowers the Company, this Section 8(b) shall
control. As long as any Class B Non-Voting Units remain outstanding, the
Managing Member shall:

 

  (i) not amend, alter, change any of Sections 2, 5, 7, 8, 10, 11, 12, 13, 14,
16, 17, 18, 19, 20 or 21 or Schedule A of this Agreement (the “Special Purpose
Provisions”), or any other provision of this or any other document governing the
formation, management or operation of the Company in a manner that is
inconsistent with any of the Special Purpose Provisions. Subject to this
Section 8(b), the Members reserve the right to amend, alter, change or repeal
any provisions contained in this Agreement in accordance with Section 21;

 

  (ii) cause the Company to do or cause to be done all things necessary to
preserve and keep in full force and effect its existence, rights (charter and
statutory) and franchises. The Managing Member also shall cause the Company to
and the Company shall:

 

  (A) comply with all organizational formalities necessary to maintain its
separate existence;

 

  (B) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; provided, however, that the foregoing shall not
require the Managing Member to make additional capital contributions to the
Company;

 

  (D) observe all Delaware limited liability company formalities;

 

  (E) maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

  (G) maintain its existence in good standing under the applicable jurisdiction
of its formation; and

 

  (H) cause the officers, agents and other representatives of the Company to act
at all times with respect to the Company consistently and in furtherance of the
foregoing and in the best interests of the Company; and



--------------------------------------------------------------------------------

  (iii) except as permitted under or contemplated by the Transaction Documents,
not cause or permit the Company to, and the Company shall not:

 

  (A) engage, directly or indirectly, in any business other than as required or
permitted to be performed under Section 2, the Transaction Documents or this
Section 8(b);

 

  (B) own any asset or property other than the Company Assets and incidental
personal property necessary for the ownership or operation of the Company
Assets.;

 

  (C) incur, create or assume any indebtedness or liabilities other than
indebtedness and liabilities incurred in the ordinary course of its business
that are related to the ownership and operation of the Company Assets and are
expressly permitted under the Transaction Documents;

 

  (D) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except that the Company may own
and acquire the Company Assets and invest in those investments permitted under
the Transaction Documents;

 

  (E) guarantee or pledge its assets to secure any obligation of any Person,
including any Affiliate or become obligated for the debts of any other Person or
hold out its credit as being available to pay the obligations of any other
Person;

 

  (F) enter into any contract or agreement with any of its Affiliates, other
than on terms and conditions that are substantially similar to those that would
be available on an arm’s-length basis with Persons other than such Affiliate; or

 

  (G) engage in any dissolution, liquidation, consolidation, merger, sale or
other transfer of any of its assets outside the ordinary course of the Company’s
business.



--------------------------------------------------------------------------------

9. Officers. The following persons are officers of the Company, holding the
respective offices set forth opposite their names, and are each duly authorized
to act on behalf of the Company in their capacity as an officer of the Company:

 

Name

  

Office

Michael B. Nash

   Executive Chairman

Stephen D. Plavin

   Chief Executive Officer and President

Geoffrey G. Jervis

   Chief Financial Officer, Treasurer and Assistant Secretary

Randall S. Rothschild

   Secretary and Managing Director, Legal and Compliance

Thomas C. Ruffing

   Managing Director, Asset Management

Douglas N. Armer

   Principal, Head of Capital Markets

Anthony F. Marone, Jr.

   Vice President, Assistant Treasurer and Controller

Such officers are hereby each designated as an “authorized person” within the
meaning of the Act, and are hereby empowered to execute, deliver and file any
other certificates (and any amendments and/or restatements thereof) necessary
for the Company to qualify to do business in a jurisdiction in which the Company
may wish to conduct business, and such other documents, instruments,
certificates and agreements as may be necessary or desirable in furtherance of
the Company’s purposes.

10. Capital Contributions.

(a) As of the Effective Date, the Managing Member contributed $16.67 and
Holdings contributed $83.33 to the capital of the Company.

(b) Each Member shall be required to make additional capital contributions
(“Additional Capital Contributions”) to the Company in cash upon the terms and
conditions, at the times and in the amounts as set forth in this Section 10. No
Member shall be required to make any further payments to the Company during the
term of this Agreement except as specifically required in this Agreement. In the
event that further funds are required by the Company for any purpose
contemplated in Section 2 hereof (including to pay the expenses of the Company
in excess of the funds available from any prior contributions of Additional
Capital Contributions and the Net Cash Flows), then the Members shall make
Additional Capital Contributions in cash to pay those obligations as set forth
herein. Notwithstanding anything herein to the contrary, the Managing Member
shall not be required to make Additional Capital Contributions to the Company in
excess of $10,000,000 in the aggregate and Holdings shall not be required to
make Additional Capital Contributions to the Company in excess of $50,000,000 in
the aggregate.

(c) Whenever the Members are required to make Additional Capital Contributions
to the Company as provided in this Section 10, each Member shall be obligated to
contribute its share of the requested Additional Capital Contribution in cash in
an amount equal to (a) that Member’s respective percentage interest in the
Company as



--------------------------------------------------------------------------------

reflected on Schedule A attached hereto, as amended from time to time,
multiplied by (b) the aggregate dollar amount of the requested Additional
Capital Contribution. To satisfy any call for an Additional Capital
Contribution, a Member shall cause to be paid to the Company, by the date
specified by the Managing Member, which date shall not be less than two days
following notice from the Managing Member, the full amount of such Member’s
share of the requested Additional Capital Contribution in immediately available
funds.

(d) Each Member’s obligation to fund any portion of its Capital Commitment shall
terminate upon the Commitment Expiration Date.

11. Distributions. Not later than 10 days after the applicable Calculation Date,
the Managing Member shall determine the amount of cash, if any, which in its
judgment is in excess of amounts necessary or appropriate for operations,
expenses and reserves of the Company. Such excess (the “Net Cash Flow”) shall,
as soon as possible following the applicable Calculation Date, but in no event
later than three Business Days following the determination of Net Cash Flow, be
distributed to the Members in accordance with this Section 11. The Net Cash Flow
of the Company shall not be reduced by depreciation, amortization, cost recovery
deductions, depletion, similar allowances or other noncash items, but shall be
increased by any release or reduction of reserves previously established (other
than for the payment of expenses reserved against). The Net Cash Flow of the
Company shall be calculated effective as of the applicable Calculation Date with
respect to which the Net Cash Flow is being distributed, regardless of the
actual date of distribution. Distributions of Net Cash Flow shall be made in
accordance with a Member’s respective percentage interest in the Company as
reflected on Schedule A attached hereto, as amended from time to time.

12. Dissolution. The Company shall be dissolved and its affairs shall be wound
up upon a decision made at any time by all of the Members to dissolve the
Company. In the absence of such a decision by the Members, the Company shall be
dissolved and its affairs wound up as specifically required by the Act.

13. Liquidation. Upon a dissolution pursuant to Section 12, the Company’s
business and assets shall be liquidated in an orderly manner. The Managing
Member or its designee shall be the liquidator to wind up the affairs of the
Company. In performing their duties, the liquidators are authorized to sell,
distribute, exchange or otherwise dispose of Company assets in accordance with
the Act in any manner that the liquidator shall determine. The assets of the
Company shall be distributed in the following manner and order: (i) to the
payment of the expenses of the winding up, liquidation and dissolution of the
Company; (ii) to pay all creditors of the Company, other than Members, either by
the payment thereof or the making of reasonable provision therefor; (iii) to
establish reserves, in amounts established by the Managing Member to meet other
liabilities of the Company; and (iv) to pay, in accordance with the terms agreed
among them and otherwise on a pro rata basis, all creditors of the Company that
are Members, either by the payment thereof or the making of reasonable provision
therefor. The remaining assets of the Company shall be applied and distributed
among the Members in accordance with the respective percentage interests in the
Company held by the Members as reflected in Schedule A attached hereto, as
amended from time to time.



--------------------------------------------------------------------------------

14. Books and Reports; Capital Accounts; Allocations.

(a) General Accounting Matters. Allocations of income and loss pursuant to
Section 14(c) shall be made by or under the direction of and approved by the
Managing Member at the end of each Fiscal Period.

(b) Capital Accounts. There shall be established for each Member on the books of
the Company as of the date hereof, or such later date on which such Member is
admitted to the Company, a capital account (each being a “Capital Account”).
Each capital contribution and Additional Capital Contribution shall be credited
to the Capital Account of such Member on the date such contribution of capital
is paid to the Company. In addition, each Member’s Capital Account shall be
(a) credited with (i) such Member’s allocable share of any net income of the
Company and (ii) any items of income or gain which are specially allocated
pursuant to Section 14(d), (b) debited with (i) distributions to such Member of
cash or the fair market value of other property (net of liabilities assumed by
such Member and the liabilities to which such property is subject), (ii) such
Member’s allocable share of net loss of the Company and (iii) any items of loss
or deduction specially allocated to such Member pursuant to Section 14(d), and
(c) otherwise maintained in accordance with the provisions of the Code. Capital
Accounts shall be appropriately adjusted to reflect transfers of part (but not
all) of a Member’s interest in the Company. The Managing Member shall make such
adjustments to Capital Accounts as it determines in its sole discretion to be
appropriate. Interest shall not be payable on Capital Account balances.

(c) Allocations of Income (Loss). Income and loss of the Company shall be
allocated to the Members in a manner that as closely as possible gives economic
effect to the provisions of this Agreement. The Managing Member may make any
such allocations as it deems reasonably necessary to give economic effect to the
provisions of this Agreement, taking into account such facts and circumstances
as the Managing Member deems reasonably necessary for this purpose.

(d) Special Allocations.

(i) Notwithstanding any other provision of this Agreement, (i) “partner
nonrecourse deductions” (as defined in Treasury Regulations Section 1.704-2(i)),
if any, of the Company shall be allocated for each fiscal year to the Member
that bears the economic risk of loss within the meaning of Treasury Regulations
Section 1.704-2(i), and (ii) “nonrecourse deductions” (as defined in Treasury
Regulations Section 1.704-2(b)) and “excess nonrecourse liabilities” (as defined
in Treasury Regulations Section 1.752-3(a)), if any, shall be allocated to and
among the Members in accordance with their relative economic interests in the
Company as determined by the Managing Member.

(ii) This Agreement shall be deemed to include “qualified income offset,”
“minimum gain chargeback” and “partner nonrecourse debt minimum gain chargeback”
provisions within the meaning of Treasury Regulations under Section 704(b) of
the Code.



--------------------------------------------------------------------------------

(iii) Any allocations required to be made pursuant to Sections 14(d)(i) or
(ii) (the “Regulatory Allocations”) (other than allocations, the effect of which
are likely to be offset in the future by other special allocations) shall be
taken into account, to the extent permitted by the Treasury Regulations, in
computing subsequent allocations of income, gain, loss or deduction pursuant to
Section 14(c) so that the net amount of any items so allocated and all other
items allocated to each Member shall, to the extent possible, be equal to the
amount that would have been allocated to each Member pursuant to Section 14(c)
had such Regulatory Allocations not occurred.

(e) Tax Allocations. All items of income, gain, loss, deduction and credit of
the Company shall be allocated among the Members for U.S. federal, state and
local income tax purposes consistent with the manner that the corresponding
items have been allocated among the Members pursuant to this Agreement. To the
extent Treasury Regulations promulgated pursuant to Subchapter K of the Code
(including under Sections 704(b) and (c) of the Code) require allocations for
tax purposes that differ from the foregoing allocations, the Managing Member may
determine the manner in which such tax allocations shall be made so as to comply
more fully with such Treasury Regulations or other applicable law and, at the
same time to the extent reasonably possible, preserve the economic relationships
among the Members as set forth in this Agreement.

15. Withholding Taxes. Notwithstanding anything to the contrary contained in
this Agreement, each Member hereby authorizes the Company to withhold and to pay
over, or otherwise pay, any withholding or other taxes that are required to be
paid by the Company (pursuant to the Code or any provision of U.S. federal,
state or local or non-U.S. tax law) with respect to such Member (a “Tax
Advance”). If and to the extent that the Company shall be required to withhold
or pay any such withholding or other taxes, or any withholding or other taxes
are imposed on the receipts of the Company, such Member shall be deemed for all
purposes of this Agreement to have received a distribution from the Company as
of the time such withholding or other tax is paid, which payment shall be deemed
to be a distribution pursuant to Section 14 with respect to such Member’s
interest in the Company. Each Member hereby agrees to indemnify and hold
harmless the Company and the Managing Member and each other Member from and
against any liability, claim or expense with respect to any such Tax Advance
withheld or required to be withheld on behalf of or with respect to such Member.
In the event the Company is liquidated and a liability or claim is asserted
against, or expense borne by, the Managing Member or any Member for any Tax
Advance, the Company shall have the right to be reimbursed from the Member on
whose behalf such withholding or tax payment was made or required to be made.

16. Restrictions on Transfer. No Member may sell, assign, dispose of, or
otherwise transfer, pledge or encumber all or any part of its membership
interest or economic interest in the Company at any time without the consent of
all of the other Members.

17. Admission of Additional or Substitute Members. Additional or substitute
Members may be admitted to the Company only with the approval of all of the
Members. In addition to any other requirements set forth in this Agreement, no
Person shall be admitted to the Company as an additional or substitute Member
unless and until such Person has accepted and agreed to all of the provisions of
this Agreement by executing a counterpart signature page hereto or an amendment
of this Agreement.



--------------------------------------------------------------------------------

18. Liability of Members. No Member shall have any liability for the obligations
or liabilities of the Company except to the extent expressly provided in the
Act.

19. Bankruptcy of a Member. The occurrence of any event set forth in
Section 18-304 of the Act (Events of Bankruptcy) with respect to a Member (or
similar bankruptcy or insolvency event under any law or statute governing such
Member ) shall not cause such Member to cease to be a Member of the Company and,
upon the occurrence of such an event, the Company shall continue without
dissolution.

20. Indemnification. The Company (the “Indemnitor”) shall indemnify and hold
harmless the Members, their Affiliates and subsidiaries, and all officers,
directors, partners, employees, and agents of any of the foregoing (each, an
“Indemnitee”) to the full extent permitted by law from and against any and all
losses, claims, demands, costs, damages, liabilities, joint and several,
expenses of any nature (including attorneys’ fees and disbursements), judgments,
fines, settlements and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
in which the Indemnitee may be involved, or threatened to be involved as a party
or otherwise, arising from, or in connection with, the performance of any action
by such Indemnitee for, on behalf of, or otherwise in connection with, the
Company.

21. Amendments. This Agreement may be amended only by written instrument
executed by all of the Members.

22. Benefits of Agreement. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditor of the Company or by any creditor
of any Member.

23. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, with all rights and remedies
hereunder being governed by said laws, without regard to conflict of law rules.

24. Authorized Person. Jason Pearl is hereby designated as an “authorized
person” within the meaning of the Act, and has executed, delivered and filed the
Certificate with the Secretary of State of the State of Delaware. Upon the
filing of the Certificate with the Secretary of State of Delaware, Jason Pearl’s
powers as an “authorized person” ceased, and the Managing Member thereupon
became an authorized person, within the meaning of the Act, to execute, deliver
and file any other certificates (and any amendments and/or restatements thereof)
necessary for the Company to qualify to do business in a jurisdiction in which
the Company may wish to conduct business.

25. Company Tax Treatment. The Members intend for the Company to be treated as a
partnership for U.S. federal income tax purposes and no election to the contrary
shall be made.

26. Tax Reports. The Managing Member, at the Company’s expense, shall cause the
Company to prepare and file, in a timely manner, all tax returns of the Company
for each



--------------------------------------------------------------------------------

taxable year of the Company. The Company shall transmit to each Member
information necessary for the preparation of each Member’s federal, state and
local tax returns, including a Schedule K-1 or other applicable form showing
each Member’s pro rata share of income, credit and deductions for the prior
taxable year, which information shall be transmitted to each Member by 90 days
following the last day of the prior taxable year.

27. Tax Matters Member. The Managing Member shall serve as the “tax matters
partner” of the Company, as such term is defined in Section 6231(a)(7) of the
Code. The Managing Member, in its capacity as “tax matters partner” of the
Company, shall promptly furnish the Internal Revenue Service with information,
if any, sufficient to cause each Member to be treated as a “notice partner” as
defined in Section 6231(a)(8) of the Code.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Limited Liability Company Agreement as of the date first
above written.

 

MANAGING MEMBER:

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:  

/s/ Geoffrey G. Jervis

Name:   Geoffrey G. Jervis Title:   Chief Financial Officer OTHER MEMBERS:

BLACKSTONE HOLDINGS FINANCE CO. L.L.C.,

a Delaware limited liability company

By:  

/s/ Kathleen Skero

Name:   Kathleen Skero Title:   Authorized Signatory



--------------------------------------------------------------------------------

Schedule A

 

Member (Address)    Capital Commitment      Percentage Interest     Number of
Units

Blackstone Mortgage Trust, Inc.

345 Park Avenue, 42nd Floor

New York, New York 10154

   $ 10,000,000         16.667 %    100 Class A Voting
Units

Blackstone Holdings Finance Co. L.L.C.

 

c/o The Blackstone Group L.P.

345 Park Avenue, 10th Floor

New York, New York 10154

   $ 50,000,000         83.333 %    500 Class B Non-


Voting Units

Total:

   $ 60,000,000         100.000 %    600 Units